DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020 was considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Host computing device” because it uses a generic placeholder (i.e., “device”) that is coupled with functional language (i.e., “computing”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
“Host computing device” is being interpreted to correspond to a laptop as described in ¶¶ [0003], [0042] of the Applicant’s specification, and equivalents thereof. 
“Range sensor” because it uses a generic placeholder (i.e., “sensor”) that is coupled with functional language (i.e., examining the measurement data based on multiple threshold checkers to determine the satisfaction of a trigger condition in Claims 1 and 20; providing the measurement data to a host computing device in Claims 1 and 20; collecting measurement data in Claim 20) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
“Range sensor” is being interpreted to correspond to a time of flight (ToF) sensor with routines, subroutines, or modules of software as described in ¶ [0091] of the Applicant’s specification, and equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 10, 12, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the measure data” in line 7. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “the measurement data”. Claim 12 recites the same limitation in lines 4-5 and is rejected on similar grounds. 
Claims 4 and 14 recite “a signal rate type”, “a reflectance type”, “a distance type”, and “an ambient rate type”. The addition of the word "type" to an otherwise definite expression  extends the scope of the expression so as to render it indefinite. See MPEP 2173.05(b) (III). The Examiner suggests deleting the recitations of “type” in the above limitations. 
Claim 10 recites “examining, by the range sensor, the measurement data based on the multiple threshold checkers including the at least one threshold checker with the updated settings” in lines 6-7. Claim 1 recites “examining, by the range sensor, the measurement data based on multiple threshold checkers to determine satisfaction of a trigger condition” in lines 3-4. It is unclear if these refer to the same “examining” step or are different “examining” steps.  If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear (e.g., when multiple elements have similar or the same labels, clear distinct identifiers such as “first” and “second” should be used to clearly differentiate the elements). For the purposes of examination, the recitation in claim 1 will be interpreted to be a first examining step, and the recitation in claim 10 will be interpreted to be a second examining step. Claim 19 is rejected for recited similarly unclear limitations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11, 13-18, 20, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-22 do not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 20 is as follows:
Step 1: Claim 20 is drawn to a machine.
Step 2A - Prong 1: Claim 20 is drawn to an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components and/or is directed to a mathematical algorithm or formula. In particular, claim 20 recites the following limitations: 
[A1]: collecting measurement data;
[B1]: examining the measurement data based on multiple threshold checkers to determine satisfaction of a trigger condition; and
[C1]: in response to the satisfaction of the trigger condition: providing, by the range sensor, the measurement data.
These elements [A1]-[C1] of claim 20 are drawn to an abstract idea because they are processes that, under their broadest reasonable interpretation, are mere steps that are capable of being mentally performed. For example, a skilled artisan is capable of looking at range sensor data, compare the data to a plurality of thresholds to check for a trigger condition, then transfer the data if the trigger condition is met. Additionally, comparing measurement to thresholds is a mathematical relationship or algorithm. 
Step 2A - Prong 2: Claim 20 recites the following limitations that are beyond the judicial exception: 
[A2]: a host processor of a host computing device; 
[B2]: a range sensor, the range sensor configured to perform sensor operations; 
[C2]: providing measurement data to a host computing device.
The elements [A2]-[C2] do not integrate the exception into a practical application of the exception. 
The elements [A2]-[B2] do not integrate the exception into a practical application of the exception because the element amounts to merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.04(d); MPEP § 2106.05(f). Additionally or alternatively, the element amounts to generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP 2106.04(d); MPEP § 2106.05(h).
The elements [B2] and [C2] do not integrate the exception into a practical application of the exception because the element amounts to merely adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.04(d); MPEP 2106.05(g). For example, element [B2] is mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements. 
Accordingly, each of the additional elements do not integrate the abstract into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claim 20 does not recite additional elements that amount to significantly more than the judicial exception itself.  Claim 20 recites the following additional elements:  
[A2]: a host processor of a host computing device; 
[B2]: a range sensor, the range sensor configured to perform sensor operations; 
[C2]: providing measurement data to a host computing device.
Reciting the element [A2] does not qualify as significantly more because the element amounts to generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP § 2106.05(h). Additionally or alternatively, the element is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
Reciting the element [B2] does not qualify as significantly more because the element amounts to merely adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). For example, element [B2] is mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements. Additionally or alternatively, the element is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way. Additionally, the element [B2] is well-known, routine, and conventional as evidenced in US 5,748,295 (A) (Farmer) which discloses that commercially available optical range finding systems which utilize lasers include time-of-flight systems (Col.1, Lines 50-61). 
Reciting the element [C2] does not qualify as significantly more because the element amounts to merely adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). Additionally, the element [B2] is well-known, routine, and conventional as evidenced in US 4,283,989 A (Toulios) which discloses a conventional driver signal generating means, connected to fire control computer means for receiving information therefrom, such as projectile time of flight (Col. 30, lines 15-21). Such a disclosure indicates that it is conventional to provide time of flight data to a computer. 
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Independent claims 1 and 11 recite mirrored method and apparatus claims, and the claims are not patent eligible for substantially similar reasons. 

Claims 3-9 depend from claim 1 and recite the same abstract idea as claim 1.  Claims 13-18 depend from claim 11 and recite the same abstract idea as claim 11. Claims 21-22 depend from claim 20 and recite the same abstract idea as claim 20. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process).
In view of the above, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0157376 A1 (Lemarchand) in view of US 2010/0163713 A1 (Cheng).
With regards to claims 1, 11, and 20, Lemarchand discloses a method (¶¶ [0001], [0039]-[0046] and Fig. 5 disclose a method), a system (¶¶ [0001], [0019] and Fig. 1 disclose a system) comprising: a host processor of a host computing device (¶ [0019] discloses an electronic device 104 being a laptop or a mobile device which necessarily have processors); a range sensor, the range sensor being a sensor apparatus comprising a memory and one or more processors configured to perform sensor operations (¶ [0020] disclose a presence detector 102 being a ToF presence detector; Fig. 2 and ¶¶ [0027], [0029] disclose the presence detector 102 comprising a processor 204 and a controller 208 for performing sensor operations; also see ¶ [0053] with regards to a memory), the operations comprising: collecting, by the range sensor, measurement data (¶ [0027] discloses processor 204 calculating time-of-flight measurements and distance measurements to generate a parameter 206); examining, by the range sensor, the measurement data based on multiple threshold checkers to determine satisfaction of a trigger condition (Fig. 5 and ¶¶ [0039]-[0044] discloses that the controller 208 comparing the parameter 206 to multiple thresholds in relation to satisfying trigger conditions for sending control signal 212, wherein the thresholds are checked in steps 504, 506, 510, 511); and in response to the satisfaction of the trigger condition: providing, by the range sensor, an interrupt signal to the host computing device of the range sensor (¶ [0031] discloses controller 208 of presence detector 102 providing a second control signal 212 to control operation of electronic device 104; Fig. 5 and ¶¶ [0042], [0045] discloses providing second control signal 212 at steps 508 and 512  in relation to  thresholds of steps 504, 506, 510, and 511). 
Lemarchand is silent with regards to providing, by the range sensor, the measurement data to the host computing device along with the interrupt signal.  
In a system relevant to the field of endeavor of providing interrupt signals to a host (Abstract and ¶¶ [0033], [0036] of Cheng), Cheng discloses providing, by a sensor, an interrupt signal to a host computing device then sending sensing signal to the host (¶ [0036] discloses that control unit 604 of sensing device 60 determines if an interrupt signal is met, then sending interrupt request to the host and then, after reception of response, transferring sensing signal to the host 62; also see ¶ [0028] with regards to the sensing signal in relation to the sensing components; also see ¶ [0037]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the presence detector 102 of Lemarchand to incorporate a process for providing the sensing signals to the host as taught by Cheng. The motivation would have been to allow for the host or other hosts to control different functions (¶¶ [0007], [0040] of Cheng). 

With regards to claims 2, 12, and 21, the above combination teaches or suggests generating, by the range sensor, an interrupt signal to wake up the host computing device (¶ [0031] of Lemarchand discloses sending second control signal 212 for causing electronic device 104 to switch between a low-power state (e.g., a sleep mode) and an active state (e.g., a wake-up mode); ¶ [0045] of Lemarchand discloses providing an interrupt using second control signal 212 to cause 104 to switch from the low-power state to the active state); receiving, by the range sensor from the host computing device, a measurement data request (see the above 103 analysis with regards to the modification of Lemarchand in view of Cheng; ¶ [0036] of Cheng disclose a response from host being received by the control unit); sending, by the range sensor to the host computing device, a measurement data response including the measure data (¶ [0036] of Cheng discloses transferring sensing signal to the host).

With regards to claims 3 and 13, the above combination teaches or suggests the multiple threshold checkers comprising a first threshold checker and a second threshold checker (Fig. 5 and ¶¶ [0040]-[0041] of Lemarchand disclose steps 504 and 506 comprising a first parametric threshold and a first temporal threshold), the first threshold checker including a first data type and a first threshold range (Fig. 5 and ¶ [0040] of Lemarchand disclose the first parametric threshold being a ratio between a standard deviation and a mean distance and having a range between 5 percent and 20 percent), the second threshold checker including a second data type and a second threshold range (Fig. 5 and ¶ [0041] of Lemarchand disclose a first temporal threshold being a temporal type and having a range between 3 seconds and 8 seconds), and the first data type being different from the second data type (a ratio between standard deviation and mean distance is a different data type from time).

	With regards to claims 4 and 14, the above combination teaches or suggests that the first data type is one of a signal rate type, a reflectance type, a distance type or an ambient rate type (¶ [0040] of Lemarchand disclose the first parametric threshold being a ratio between a standard deviation and mean distance, which is at least a distance type). 

	With regards to claims 5 and 15, the above combination teaches or suggests that the multiple threshold checkers comprising a first subset of threshold checkers associated with a first zone measured by the range sensor (Fig. 5 of Lemarchand depicts a combination of first parametric threshold and first temporal threshold (i.e., a first subset) associated with when the parameters 206 are below the first parametric threshold (i.e., a first zone))  and a second subset of threshold checkers associated with a second zone measured by the range sensor (Fig. 5 of Lemarchand depicts a combination of second parametric threshold and second temporal threshold (i.e., a second subset) associated with when the parameters 206 are below the second parametric threshold (i.e., a second zone)). 
	
	With regards to claims 10 and 19, the above combination teaches or suggests receiving, by the range sensor updated settings for at least one of the multiple threshold checkers, the updated settings based on a next event associated with a presence state machine, the next event triggered by the providing the measurement data to the host computing device (Fig. 5 and ¶¶ [0042]-[0044] of Lemarchand depict the presence detector 102 being placed from a first mode to a second mode, wherein the thresholds are updated to be the second parametric threshold and second temporal threshold, wherein the second mode is determined by the method 500, the second mode being triggered by sending the second control signal 212; see the above 103 analysis with regards to the modification of Lemarchand in view of Cheng), examining the measurement data based on the multiple threshold checkers including the at least one threshold checker with the updated settings (Fig. 5 of Lemarchand depicts comparing the parameter 205 with second parametric threshold and second temporal threshold). 
	The above combination is silent with regards to whether the presence state machine (i.e., the system for determining the various modes in the method 500 of Lemarchand) is running on the host computing device. 
	In a system relevant to the field of endeavor of providing interrupt signals to a host (Abstract and ¶¶ [0033], [0036] of Cheng), Cheng discloses an external host for setting interrupt points, thereby indicating that a host is capable of changing a sensing device’s thresholds for sending out interrupt signals. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device 104 of Lemarchand, based on the teachings of Cheng, such that it determines the next mode as taught in the method 500 of Lemarchand. The motivation would have been to provide processing circuitry capable of automating the method. 

Claims 6-7, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lemarchand in view of Cheng, as applied to respective claims 1, 11, and 20 above, and further in view of US 2010/0130873 A1 (Yuen). 
With regards to claims 6, 16, and 22, the above combination teaches or suggests the presence detector 102 performing breathing analysis operations using the measurement data (¶¶ [0046], [0049] of Lemarchand). However, the above combination is silent with regards to whether the performing the breathing analysis operations comprise: performing fast Fourier transform (FFT) on the measurement data to generate transformed measurement data in a frequency domain; and identifying a highest peak in the transformed measurement data corresponding to breathing detection; and confirming the breathing detection based on the identifying the highest peak.
In a system relevant to the problem of monitoring breathing (Abstract of Yuen), Yuen discloses breathing analysis operations comprising: performing fast Fourier transform (FFT) on the measurement data to generate transformed measurement data in a frequency domain (Fig. 10A and ¶ [0188] disclose performing a Fourier transform in block 1001d which can include a short time fast Fourier transform with rectangular window; Fig. 1A and ¶ [0093] depict the sensor being a radar 101); and identifying a highest peak in the transformed measurement data corresponding to breathing detection (¶ [0189] discloses identifying the largest magnitude frequency component in block 1001e); and confirming the breathing detection based on the identifying the highest peak (¶ [0189] discloses comparing the largest magnitude frequency component to a threshold breath rates of 6 and 48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the breathing analysis performed on the presence detector 102 of the above combination such that it incorporates the breathing analysis as taught by Yuen. The motivation would have been to provide a more complete diagnostic analysis of the subject and/or to provide a more accurate analysis of the micro-variations in distance to identify whether the subject is a breathing dormant animate object or a stationary inanimate object. 

With regards to claim 7, the above combination teaches or suggests the breathing analysis operations are performed by one of the host computing device or the range sensor (see the above 103 analysis with regards to claim 6; see ¶¶ [0047], [0049] of Lemarchand). 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lemarchand in view of Cheng and Yuen, as applied to respective claims 6 and 16 above, and further in view of EP 3375362 A1 (Port).
With regards to claims 8 and 17, the above combination teaches or suggests that identifying the highest peak comprises: determining that an amplitude of the highest peak is between a first amplitude threshold and a second amplitude threshold (¶ [0189] of Yuen discloses comparing the largest magnitude frequency component to a threshold breath rates of 6 and 48). 
However, the above combination is silent with regards to whether the amplitude is higher than N times of a mean of the transformed measurement data, N being an integer greater than or equal to 2. 
In a system relevant to the problem of monitoring breathing (¶ [0031] of Port), Port discloses that determining whether a dominant motion is breathing involves determining whether an amplitude of the peak frequency is sufficiently higher than the average power in the remaining frequencies (¶ [0035]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification of the breathing rate as taught by the above combination to incorporate the comparison with the average power as taught by Port. The motivation would have been to provide a more accurate detection of breathing. 
Although Port discloses determining whether the peak is “sufficiently higher” than the average power (¶ [0035] of Port), the above combination is silent with regards to determining whether the amplitude is at least N times higher than the mean of the transformed measurement data, N being an integer greater than or equal to 2. 
The threshold integer would depend upon the desired accuracy of breathing identification.  As such, the threshold integer is a results-effective variable that would have been optimized through routine experimentation based on the desired accuracy.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select the threshold integer to be greater than or equal to 2, so as to obtain the desired accuracy. See MPEP 2144.05 (II) (A).

	
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lemarchand in view of Cheng and Yuen, as applied to respective claims 6 and 16 above, and further in view of US 2019/0209046 A1 (Addison). 
With regards to claims 9 and 18, the above combination is silent with regards to whether the measurement data comprising first measurement data associated with a first zone and second measurement data associated with a second zone, the performing the FFT on the measurement data comprising: determining that a first distance of the first measurement data is less than a zone selection distance threshold; determining that a second distance of the second measurement data is greater than the zone selection distance threshold; and performing the FFT on the first measurement data without performing the FFT on the second measurement data.
In a system relevant to the problem of monitoring a subject using a depth sensing camera (Fig. 14 of Addison), Addison discloses measurement data comprising first measurement data associated with a first zone and second measurement data associated with a second zone, determining that a first distance of the first measurement data is less than a zone selection distance threshold; determining that a second distance of the second measurement data is greater than the zone selection distance threshold;  (¶¶ [0105], [0114] and Fig. 14 disclose a region of interest which include points that fit into a predetermined distance threshold from the camera, wherein areas with distances outside of the predetermined distance threshold are not considered in the ROI). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate that the breathing analysis is performed on the region of interest as determined by Addison. The motivation would have been to provide a more targeted and accurate analysis of the user’s breathing  (¶ [0078] of Addison). 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0154849 A1 (Matsui) discloses a presence-or-absence determination may be conducted by comparing a value obtained on the basis of the detection by the first sensor and a threshold value, and a different value may be applied as the threshold value in the first operation mode from in the second operation mode (¶ [0014]).
US 2017/0215772 A1 (Garn) discloses separately determining the variance of the values over the respective segment for all points of the height profile, in particular for all entries of the matrix data structure, and selecting one region or a plurality of regions with respectively contiguous points of the height profile, the respective variance of which lies above a lower threshold or within a predetermined interval, as observation region (¶ [0063]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792